 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DOUGLAS ANTHONY HARDIN,                          No. 2:20-cv-01872-CKD P
12                        Plaintiff,
13            v.                                       ORDER AND
14    HUGGETT, et al.,                                 FINDINGS AND RECOMMENDATIONS
15                        Defendants.
16

17           By order filed March 26, 2021, plaintiff’s complaint was dismissed and thirty days leave

18   to file an amended complaint was granted. The thirty-day period has now expired, and plaintiff

19   has not filed an amended complaint or otherwise responded to the court’s order.

20           Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign this

21   matter to a district court judge.

22           IT IS FURTHER RECOMMENDED that this action be dismissed without prejudice. See

23   Local Rule 110; Fed. R. Civ. P. 41(b).

24           These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after being served with these findings and recommendations, plaintiff may file written objections

27   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

28   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
                                                       1
 1   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 2   (9th Cir. 1991).

 3   Dated: May 6, 2021
                                                    _____________________________________
 4
                                                    CAROLYN K. DELANEY
 5                                                  UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11   12/hard1872.fta.docx

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
